                Case 1:19-cr-00423-ALC Document 1 Filed 04/18/19 Page 1 of 7
.•.                                                             ORIGINA-L
      Approved:
                   J             EFFER / RYAN B. FINKEL
                   Assistant United States Attorneys

      Before:      HONORABLE BARBARA MOSES
                   United States Magistrate Judg1
                   Southern District of New York •.
                                                         9MtlA~G 38 3· 8, •
      ------------------------------------x
      UNITED STATES OF AMERICA,                           SEALED COMPLAINT

                          -v. -                           Violations of
                                                          18 U.S.C. §§ 1028A,
      HOSSEIN WASIRI,                                     1343, and 2
           a/k/a "Frank Wasiri,"
                                                          COUNTY OF OFFENSE:
                           Defendant.                     NEW YORK

      -----------------------------------x
      SOUTHERN DISTRICT OF NEW YORK, ss.:

          JOSHUA SMITH, being duly sworn, deposes and says that he is
      a Special Agent with the United States Department of Homeland
      Security Investigations ("HSI"), and charges as follows:

                                         COUNT ONE

                                        (Wire Fraud}

           1.    From at least in or about June 2015 up to and including
      at least in or about January 2018, in the Southern District of New
      York and elsewhere, HOSSEIN WASIRI, a/k/a "Frank Wasiri," the
      defendant, willfully and knowingly, having devised and intending
      to devise a scheme and artifice to defraud, and for obtaining money
      and property by means of false and fraudulent pretenses,
      representations, and promises, and attempting to do so, did
      transmit and cause to be transmitted by means of wire, radio, and
      television communication in interstate and foreign commerce,
      writings, signs, signals, pictures, and sounds for the purpose of
      executing such scheme and artifice, to wit, WASIRI, among other
      things,   provided fraudulent     bank records   to a    particular
      individual    ("Victim-1")  designed to disguise his scheme to
      embezzle more than $1,500,000 from Victim-l's car washing business
       ("Business-1")   and,   during  the  commission thereof,    WASIRI
      transmitted or caused to be transmitted interstate calls designed
      Case 1:19-cr-00423-ALC Document 1 Filed 04/18/19 Page 2 of 7



                                   2
to mislead Victim-1 and conceal the scheme.

       (Title 18, United States Code, Sections 1343 and 2.)

                              COUNT TWO

                    (Aggravated Identity Theft)

     2.   From at least in or about January 2017 up to and
including at least in or about January 2018, in the Southern
District of New York and elsewhere, HOSSEIN WASIRI, a/k/a "Frank
Wasiri," the defendant, knowingly did transfer, possess, and use,
without lawful authority, a means of identification of another
person, during and in relation to a felony violation enumerated in
Title 18, United States Code, Section 1028A(c), to wit, WASIRI
possessed and used the name, bank account number, or bank card of
particular individual during and relation to the wire fraud scheme
charged in Count One of this Complaint.

       (Title 18, United States Code, Sections 1028A(a) (1),
                         1028A(b), and 2.)

     The bases for my knowledge and for the foregoing charges are,
in part, as follows:

     3.   I have been a Special Agent with HSI for approximately
four years.  I have been personally involved in the investigation
of this matter and I base this affidavit on that personal
experience, as well as on my conversations with other law
enforcement agents and witnesses, and my examination of various
reports and records.   Because this affidavit is being submitted
for the limited purpose of demonstrating probable cause, it does
not include all of the facts that I have learned during the course
of my investigation.    Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

                      OVERVIEW OF THE SCHEME

     4.    Based on involvement in this investigation and the facts
set forth below, I respectfully submit that there is probable cause
to believe that HOSSEIN WASIRI,        a/k/a "Frank Wasiri," the
defendant, devised and executed a scheme that operated, in sum and
substance, as follows in the Southern District of New York and
elsewhere:
           Case 1:19-cr-00423-ALC Document 1 Filed 04/18/19 Page 3 of 7
.•

                                        3
              a.    In or about June 2015,   Victim-1 hired WASIRI to
     manage Business-1, which was located in Yorba Linda, California.

               b.   During the course of WASIRI's employment, beginning
     in or about April 2016 through in or about January 2018, WASIRI
     periodically emailed Victim-1 documents represented to be bank
     statements mailed to Business-1 ("Purported Bank Statements"),
     which WASIRI represented to be true and accurate statements
     concerning Business-l's finances, but in truth and in fact, many
     of those Purported Bank Statements did not accurately reflect the
     operations of Business-1 or balances in the bank accounts which
     the Purported Bank Statements claimed to describe.

                c.   In or about November 2017, Victim-1 learned that
     Business-1 was in arrears on several bills, that various checks
     issued by Business-1 had been returned for lack of funds, and that
     Business-1 had incurred penalties including, among others, a
     $10, 000 penalty resulting from Business-1' s failure t.o renew a
     required state business license.

               d.   Based on my participation in this investigation,
     including my review of financial records obtained from the bank at
     which accounts for Business-1 are maintained ("Bank-1"), I believe
     that   WASIRI  has   withdrawn and misappropriated more       than
     approximately $1,500,000 from Business-1.

                         WASIRI'S ROLE AT BUSINESS-1
                                                      '
          5.    Based on my review of records and law     enforcement
     databases,   conversations with law enforcement officers and
     witnesses, and my participation in an interview with Victim-1, I
     have learned, among other things, the following:

               a.   Victim-1 is the sole owner of Bussiness-1.

               b.   Victim-1 paid HOSSEIN WASIRI, a/k/a "Frank Wasiri,"
     the defendant, approximately $60,000 per year in bi-monthly
     payments to supervise operations at Business-1 and obtain
     necessary certificates and licenses for Business-1. Victim-1 did
     not authorize WASIRI to be paid in any other manner.

               c.   Victim-1 was the only individual authorized to sign
     checks on behalf of Business-1, and WASIRI typically emailed checks
     to Victim-1 for Victim-l's signature when Business-l's operations
     required a signed check.
      Case 1:19-cr-00423-ALC Document 1 Filed 04/18/19 Page 4 of 7



                                   4
          d.    Aside from night cash deposits, Victim-1 did not
authorize WASIRI to withdraw funds from any of Business-l's bank
accounts without obtaining Victim-l's permission.       Under no
circumstances was WASIRI authorized to withdraw money from
Business-l's bank accounts for WASIRI's personal use or for his
family members.

                    FRAUDULENT BANK STATEMENTS

     6.   Based on my participation in this investigation,
including interviews of Victim-1, I have learned, among other
things, that in or about April 2016, the password and security
questions associated with a particular checking account held on
behalf of Business-1 ("Bank Account-1") and a particular savings
account held on behalf of Business-1 ("Bank Account-2") were
changed.   Following the change, Victim-1 was no longer able to
access Bank Account-1 or Bank Account-2 online.

     7.   Based on my review of law enforcement and financial
records, including records obtained from Bank-1 concerning Bank
Account-1 and Bank Account-2, I have learned, among other things,
the following:

          a.    Several of the Purported Bank Statements provided
to Victim-1 by HOSSEIN WASIRI, a/k/a "Frank Wasiri," the defendant,
did not match true bank statements concerning Business-l's bank
accounts that were obtained directly from Bank-1.      Based on my
training and experience and my involvement in this investigation,
I believe several Purported Bank Statements sent to Victim-1 were
altered to conceal the true balance in Bank Account-1; payments
made from Bank Account-1 to family members of WASIRI; and checks
written from Bank Account-1 to WASIRI and entities controlled by
WASIRI.

          b.   For instance, based on an email provided to law
enforcement, I have learned that on or about October 23, 2017,
WASIRI sent an email ("Email-1") to Victim-1 and purported to
attach a September 2017 bank account statement for Bank Account-1.
Based on my comparison of the purported September 2017 bank
statement in Email-1 and the true September 2017 bank statement
from Bank Account-1 obtained from Bank-1, I determined that they
differed in material respects.   In particular, the purported bank
statement sent by WASIRI reflected a balance of approximately
$193,707.88, whereas the true bank statement reflected a balance
of only $16,823.56.
            Case 1:19-cr-00423-ALC Document 1 Filed 04/18/19 Page 5 of 7
..

                                        5
                c.  Similarly, based on my comparison of the Purported
     Bank Statements to bank statements provided by Bank-1, I believe
     at least approximately 175 checks drawn on Bank Account-1 and Bank
     Account-2 were made payable to WASIRI for a total of approximately
     $972,910. Victim-1 did not authorize WASIRI to write those checks.
     Moreover, entries for the 223 checks either do not appear in
     Purported Bank Statements that WASIRI sent to Victim-1 or were
     altered to reflect incorrect amounts.

                d.   Other unauthorized checks were drawn on Bank
     Account-2 and made payable to a particular company registered to
     do business in the State of California ("Wasiri Business-1") . 1 For
     example, among other things, a check for approximately $60,000.00
     was drawn on Bank Account-2 and issued to Wasiri Business-1 on or
     about December 15, 2017. In total, I believe at least five checks
     drawn on Bank Account-2 were made payable to Wasiri Business-1 for
     a total of approximately $156, 500.    Victim-1 did not authorize
     WASIRI to write those checks.

                e.   In addition to the above, I also have identified
     approximately thirty-one payments made from Bank Account-2 to
     accounts held by WASIRI' s daughter, which total approximately
     $251,166, and at least one direct payment made from Bank Account-
     2 to an account held by WASIRI's wife for approximately $897. For
     example,· on or about May 18, 2017, approximately $29, 171. 75 was
     transferred to an account held by WASIRI's daughter.     Based on
     conversations that law enforcement officers had with Victim-1,
     none of those payments were authorized.

          8.   Based on my participation in this investigation and my
     review of the bank statements described above, I believe that
     HOSSEIN WASIRI, a/k/a "Frank Wasiri," the defendant, used funds
     from Bank Account-1 and Bank Account-2 for personal expenses,
     including travel to Aspen, Colorado, and Las Vegas, Nevada.

     WASIRI'S CONCEALMENT AND ACTIONS IN FURTHERANCE OF THE FRAUD AND
                USE OF VICTIM-l'S IDENTIFYING INFORMATION

          9.   Based on my participation in this investigation,
     including my review of travel receipts obtained in connection with
     this investigation, I have learned that HOSSEIN WASIRI, a/k/a


     1 Based on my review of corporate records obtained from the
     California Secretary of State, I believe that WASIRI owns Wasiri
     Business-1.
       Case 1:19-cr-00423-ALC Document 1 Filed 04/18/19 Page 6 of 7



                                   6
"Frank Wasiri," the defendant,     traveled to New York City on or
about March 23, 2017.

     10. Based on my participation in this investigation,
including interviews of Victim-I, as well as my review of records
related to Business-I, I have learned that, in or about March 2017,
a particular insurance company ("Insurance Company-I") provided
insurance for Business-I.

     11. Based on my conversions with employees of Insurance
Company-I and a review of records reflecting phone calls made or
received by HOSSEIN WASIRI, a/k/a "Frank Wasiri," the defendant,
I have learned that WASIRI received a telephone call from Insurance
Company-I, which was routed through one of seven Insurance
Company-I call centers (all of which are located outside of New
York State)on or about March 23 and 24, 2017, while WASIRI was
within the Southern District of New York, concerning an insurance
claim filed against Business-I.

     12. Based on my review of financial records, I know that
payments to Insurance Company-I on behalf of Business-I were later
made from Bank Account-I. As a result of those payments, Insurance
Company-I continued to maintain the insurance policy previously
purchased by Business-I.

     13. As described more fully above, see ~ 5 (b) , HOSSEIN
WASIRI, a/k/a "Frank Wasiri," the defendant, was responsible for
obtaining necessary certificates and licenses for Business-I,
including certificates evidencing required insurance coverage.
Based on my training and experience, I believe that a lapse in the
insurance coverage provided by Insurance Company-I due to non-
payment of premiums posed a risk that Victim-I would be alerted to
financial issues at Business-I, particularly if a claim covered by
Business-l's policy had been filed against Business-I.

      14. Based on my review of financial records concerning the
a particular debit card bearing an account number ending in "5370"
 (the "5370 Card"), as well as my interviews with Victim-I, I have
learned, in substance and in part, the following:

          a.   The 5370 Card is registered in the name of Victim-1,
and linked to an account for which Victim-I is the signatory.

          b.   According to Victim-1 and my examination of bank
cards in Victim-1' s possession, I know that Victim-I does not
possess a bank card with an account number ending in "5370," and
         Case 1:19-cr-00423-ALC Document 1 Filed 04/18/19 Page 7 of 7



                                     7
that the card      was   requested       and   issued· without   Victim-l's
knowledge.

          c.   Based on my training and experience, I know that
making purchases or payments with the 5370 Card would require, at
a minimum, the use of Victim-l's name and the account number for
the 5370 Card.

          d.    Purchases and withdrawals in the United States
using the 5370 Card were made during and after in or about January
2017, even though Victim-1 left the United States in or about March
2016 and has not returned.

          e.   Purchases and withdrawals using the 5370 Card
include insurance policies on a home and vehicles owned by WASIRI's
family.

     15. Based on my participation in this investigation, as well
as my training and experience, I believe that HOSSEIN WASIRI, a/k/a
"Frank Wasiri," the defendant, possessed and used the 5370 Card,
and thus possessed and used means of identification of Victirn-1,
without authorization.

     WHEREFORE, the deponent respectfully requests that a warrant
be issued for the arrest of HOSSEIN WASIRI, a/k/a "Frank Wasiri,"
the defendant, and that he be arrested and imprisoned, or bailed,
as the case may be.




United
